Order entered October 9, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00821-CR

                              GORDON C. BANE, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                         On Appeal from the 297th District Court
                                 Tarrant County, Texas
                            Trial Court Cause No. 1464818D

                                         ORDER
       Before the Court is the State’s October 9, 2018 second motion for extension of time to

file its brief. We GRANT the State’s motion and ORDER the State’s brief filed no later than

November 8, 2018.     Further motions to extend the time to file the State’s brief will be

disfavored.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE